IN THE UNITED STATES COURT OF APPEALS
                           FOR THE FIFTH CIRCUIT



                               No. 99-30369
                             Summary Calendar


UNITED STATES OF AMERICA,

                                             Plaintiff-Appellee,
versus

MICHAEL J. BATTAGLIA,

                                               Defendant-Appellant.
                            --------------------
               Appeal from the United States District Court
                   for the Western District of Louisiana
                             USDC Nos. 95-CV-180
                              & 89-CR-30012-ALL
                            --------------------
                               January 26, 2000

Before SMITH, BARKSDALE, and PARKER, Circuit Judges.

PER CURIAM:*

       Michael J. Battaglia appeals the district court’s denial of

his § 2255 motion.       He argues that the district court erred in

determining that his counsel’s conflict of interest did not have

an adverse affect on his defense and in not holding an

evidentiary hearing on this issue.       See Perillo v. Johnson, 79
F.3d 441, 449 (5th Cir. 1996).       The district court did not so

err.       Accordingly, the judgment of the district court is

AFFIRMED.




       *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.